EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
1.	Claims 25 and 27-35 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed 10/06/2021, with respect to the rejection of independent claims 25 and 31 have been fully considered and finds the claims allowable because of the amendment filed on 10/06/2021. 

Applicant argues on page 6-7 of the remarks, filed on 10/06/2021 regarding the rejection of claims 25, 27 and 30 under 35 U.S.C. § 102(a) (1) as allegedly being anticipated by Giuliano (US Pub. No. 20130229841) and claims 31-33 under 35 U.S.C. § 103 as allegedly being unpatentable over Giuliano in view of Szepesi (US Pub. No. 20140184173), that, “Applicant proposes to amend independent claim 25 to include the limitations in the allowable claim 26. As such, independent claim 25, as amended, should be allowable over the cited references. …….Therefore, Applicant respectfully requests that the rejection to claims 25, 27 and 30 under 35 U.S.C. § 102(a) (1) be withdrawn.
In addition, amended independent claim 31, although of different scope, include similar limitations in the allowable claim 26. For at least the same reasons provided above, Applicant respectfully submits that amended independent claim 31 should also be allowable over the cited references. ……..Applicant respectfully requests withdrawal of the rejection to claims 31-33 under 35 U.S.C. § 103 be withdrawn.
Applicant also proposes to rewrite allowable claims 28 and 29 respectively into new independent claims 34 and 35, including all of the limitations of the base claim and any intervening claims. Claims 34 and 35 are therefore also allowable over the cited references.”

Applicant’s argument filed 10/06/2021 regarding the rejection of independent claims 25 under 35 U.S.C. § 102(a) (1) as allegedly being anticipated by Giuliano (US Pub. No. 20130229841) and the rejection of claim 31 under 35 U.S.C. § 103 as allegedly being unpatentable over Giuliano in view of Szepesi (US Pub. No. 20140184173) and argument regarding new independent claims 34 and 35 are persuasive because of the amendment filed on 10/06/2021. Applicant added the allowable subject matter which was indicated as allowable subject matter in the Final Office Action mailed on 5/06/2021. Therefore, the rejection of independent claims 25 and 31 has been withdrawn.

Dependent claims 26, 28 and 29 were indicated as allowable subject matter in the Final Office Action mailed on 5/06//2021. Claim 26 is incorporated to independent claims 25, and to independent claim 31 and the new independent claim 34 includes the dependent claim 28 and claim 35 includes the dependent claim 29. Therefore the independent claims 25, 31 and 34-35 are allowed. See the reason for allowance set forth below.

Claims 25 and 27-35 are allowed as set forth below. 

Regarding claim 25, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the floating-regulator comprises a first terminal and a first output, 
wherein the first terminal is maintained at a voltage that depends on the floating voltage, and 
wherein the first output is maintained at a voltage that depends on the fixed offset, wherein the driver is connected between the first terminal and the first output. 

Giuliano (US 20130229841 A1) is regarded as the closest prior art to the invention of claim 25. Giuliano discloses, “An apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output terminal. The converter includes a regulating circuit having an inductance, and switching elements connected to the inductance (Paragraph [0006]). Figure 4 shows a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 and an output 204. The switching network 200 includes charge storage elements 210 interconnected by switches 212. These charge storage elements 210 are divided into first and second groups 206, 208 (Paragraph [0069]). In some embodiments, the switching network 200 can be a bidirectional switched capacitor network such as that shown in FIG. 5. The switched capacitor network in FIG. 5 features a first capacitor 20 and a second capacitor 22 in parallel (Paragraph [0070])” but does not disclose regulator 300B comprises a first output and a second output, ………….and wherein the driver 300A is connected between the first and second  “wherein the floating-regulator comprises a first terminal and a first output, wherein the first terminal is maintained at a voltage that depends on the floating voltage, and wherein the first output is maintained at a voltage that depends on the fixed offset, wherein the driver is connected between the first terminal and the first output” and also in combination with all other elements in claim 25 distinguish the present invention from the prior art references. 
 
Claims 27-30 are allowed by virtue of their dependence from claim 25. 

Regarding claim 31, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the floating-regulator comprises a first terminal and a first output, 
wherein the first terminal is maintained at a voltage that depends on the floating voltage, and 
wherein the first output is maintained at a voltage that depends on a fixed offset from the floating voltage, 
wherein the driver is connected between the first terminal and the first output.

Giuliano (US 20130229841 A1) and Szepesi (US 20140184173 A1) are regarded as the closest prior art to the invention of claim 31. Giuliano discloses, “An apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output  In the circuit of FIG. 3, the dissipation of the pass device M3 in CC mode is PdCC=(IchgmaxA2)*Rdson(M3), where Ichgmax is the maximum charge current corresponding to Vref1. In CV mode the dissipation is approximately zero, as the charge current is substantially zero. In the transition region between CC and CV mode the theoretical maximum dissipation is approximately bounded by Pdtrmax=(Vref3-Vref2)*Ichgmax, occurring for a very short period of time during the charging process. This dissipation in the transition region can be limited by choosing the value of Vref3 judiciously. As an example, if the circuit of FIG. 3 is used to charge a single cell LiIon battery with a float voltage of 4.2V, with a maximum charge current  “wherein the floating-regulator comprises a first terminal and a first output, wherein the first terminal is maintained at a voltage that depends on the floating voltage, and wherein the first output is maintained at a voltage that depends on a fixed offset from the floating voltage, wherein the driver is connected between the first terminal and the first output.” and also in combination with all other elements in claim 31 distinguish the present invention from the prior art references. 

Claims 32-33 are allowed by virtue of their dependence from claim 31. 

Regarding claim 34, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the floating-regulator comprises a regulator switch disposed along a first path,
the first path connecting a voltage provided by a voltage source that is external voltage to the driver via and a Zener diode disposed along a second path,
 the second path connecting a voltage corresponding to the fixed offset to the driver.

 “wherein the floating-regulator comprises a regulator switch disposed along a first path, the first path connecting a voltage provided by a voltage source that is external voltage to the driver via and a Zener diode disposed along a second path, the second path connecting a voltage corresponding to the fixed offset to the driver” and also in combination with all other elements in claim 34 distinguish the present invention from the prior art references. 
Regarding claim 35, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the controller is configured to cause a bias current to hold the switch in a conducting state, to divert the bias current so that the bias current avoids interfering with a known current that is injected through the switch, to cause injection of the known current through the switch, to measure a voltage across the switch, and to estimate an RDSON of the switch conducts based on the measurement of the voltage and the known current.

Giuliano (US 20130229841 A1) is regarded as the closest prior art to the invention of claim 35. Giuliano discloses, “An apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output terminal. The converter includes a regulating circuit having an inductance, and switching elements connected to the inductance (Paragraph [0006]). Figure 4 shows a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 and an output 204. The switching network 200 includes charge storage elements 210 interconnected by switches 212. These charge storage elements 210 are divided into first and second groups 206, 208 (Paragraph [0069]). In some embodiments, the switching network 200 can be a bidirectional switched capacitor network such as that shown in FIG. 5. The switched capacitor network in FIG. 5 features a first capacitor 20 and a second capacitor 22 in parallel (Paragraph [0070])” but does not disclose that a controller configured to cause a bias current to hold the switch in a conducting state, to divert the bias current so that the bias current  “wherein the controller is configured to cause a bias current to hold the switch in a conducting state, to divert the bias current so that the bias current avoids interfering with a known current that is injected through the switch, to cause injection of the known current through the switch, to measure a voltage across the switch, and to estimate an RDSON of the switch conducts based on the measurement of the voltage and the known current” and also in combination with all other elements in claim 35 distinguish the present invention from the prior art references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866